Citation Nr: 1040014	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-14 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung disorder, to include 
scarring.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from March 1973 to March 1975.  

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified in support of this claim during a hearing 
held at the RO before the undersigned Veterans Law Judge in May 
2008.  In November 2008, the RO remanded this claim to the RO for 
additional action.


FINDING OF FACT

The Veteran does not currently have a lung disorder.  


CONCLUSION OF LAW

A lung disorder, to include scarring, was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to 
notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate a claim.  As 
part of the notice, VA is to specifically inform the claimant and 
his representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA will 
attempt to obtain on the claimant's behalf.  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
disability; (3) a connection between service and disability; (4) 
degree of disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The RO provided the Veteran VCAA notice on his claim by letters 
dated November 2003, February 2004, April 2004 and June 2005.  
The content of these notice letters, considered in conjunction 
with the content of other letters the RO sent the Veteran in 
March 2007 and May 2007, reflects compliance with pertinent 
regulatory provisions and case law, noted above.  In the letters, 
the RO acknowledged the Veteran's claim, notified him of the 
evidence needed to substantiate that claim, identified the type 
of evidence that would best do so, notified him of VA's duty to 
assist and indicated that it was developing his claim pursuant to 
that duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, it identified 
the evidence it had received in support of the Veteran's claim 
and the evidence it was responsible for securing.  The RO noted 
that it would make reasonable efforts to assist the Veteran in 
obtaining all other outstanding evidence provided he identified 
the source(s) thereof.  The RO also noted that, ultimately, it 
was the Veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 119-20 (2004).  In this case, as shown above, the timing of 
some of the notice letters does not reflect compliance with 
pertinent regulatory provisions and case law.  However, the RO 
later corrected this timing defect by reajudicating the Veteran's 
claim in supplemental statements of the case issued in July 2007 
and March 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary 
to substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that it would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b), (c) (2009).

The agency of original jurisdiction (AOJ) made reasonable efforts 
to identify and obtain relevant records in support of the 
Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  
Specifically, the AOJ secured and associated with the claims file 
all evidence the Veteran identified as being pertinent to his 
claim, including service and post-service treatment records and 
information from the Social Security Administration.  

The AOJ, in accordance with the Board's remand, afforded the 
Veteran a VA examination and asked him to report all treatment.  
He reported only VA treatment and records of that treatment were 
obtained.  The VA examination was a product of a review of the 
claims folder and consideration of the Veteran's reports.  During 
the examination, the examiner discussed whether the Veteran had a 
lung disorder.  

II.  Analysis

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

Service connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Service connection may be presumed for certain medical 
conditions, including tuberculosis, if it is shown that a veteran 
served continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, one of these conditions 
manifested to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

According to statements he submitted during the course of this 
appeal and his hearing testimony, presented in May 2008, the 
Veteran developed a lung disease or lung scarring during service 
secondary to his exposure to asbestos, exhaust and fumes while 
working as a mechanic.  He asserts that he received INH 
(Isoniazid), due to the discovery of scarring on his lungs during 
service.  He received INH therapy for a year and service 
personnel advised him to undergo chest x-rays yearly following 
discharge for the purpose of detecting any signs of a worsening 
lung disorder.  The Veteran additionally contends that recent 
treatment records confirm the presence of this disability by 
showing scar tissue or fibrosis on his lungs.  He further 
contends that since discharge, he has experienced breathing 
difficulties, which he believes are related to the scarring.

Upon entering service, PPD (tuberculin skin testing) was positive 
for tuberculosis.  The Veteran denied a history of this disease 
and contact with or exposure to tuberculosis, but as a 
precautionary measure, service personnel started the Veteran on 
INH therapy, which lasted for a year.  Six months after beginning 
therapy, a physician also prescribed pyridozine.  During this 
time, the Veteran occasionally reported respiratory complaints, 
including shortness of breath, but chest X-rays revealed no lung 
abnormalities.  No medical professional, including on separation 
examination, diagnosed a lung disorder.

Following discharge, beginning in 2002, the Veteran occasionally 
reported shortness of breath, but no medical professional 
identified a lung disorder.  They did, however, note a history of 
smoking (two years to decades) and post-service work as a welder 
(13 years) and with sheetrock (3 years).  

Chest X-rays conducted in October 2002 showed a questionable 
minimal interstitial prominence.  Pulmonary function studies 
conducted in January 2003 revealed a restrictive ventilatory 
defect thought to be secondary to body habitus.  

In 2002 and 2003, physicians diagnosed dyspnea, cause unclear.  
In 2003, one physician indicated that the dyspnea was likely 
multi-factorial secondary to moderate friction from body habitus 
and poor conditioning.  Since then, other physicians have 
confirmed dyspnea, but have not determined the etiology thereof.  

In June 2003, a computer tomography (CT) scan of the thorax 
showed two faint linear densities in the left lower lung field 
thought to represent areas of scarring, but no evidence of 
lymphadenopathy.  In November 2003 and March 2005, based on 
results of chest X-rays and a CT scan, medical professionals 
ruled out pulmonary fibrosis, pleural effusion and pneumothorax.  

In 2007, a medical professional indicated that he strongly 
suspected "debilitation" as playing a role in the exertional 
symptoms the Veteran had reported since turning 50.  

In December 2009, a VA examiner noted the in-service history of 
PPD conversion with prophylactic treatment and the Veteran's 
reports of dyspnea and occasional cough.  The examiner noted, 
however, that the lungs were clear there was no asthma, and 
concluded that the Veteran did not have a lung disorder.  

Although the Veteran has provided competent evidence of dyspnea 
and an occasional cough, there is no competent evidence relating 
these symptoms to a lung disease or lung scarring.  He has 
undergone repeated examinations and evaluations with a variety of 
diagnostic testing; including pulmonary function tests, chest X-
rays, and CT scans; but no lung disease has been identified.  
Medical opinions have been to the effect that the reported 
dyspnea is either attributable to conditions other than lung 
disease, or cannot be related to a known cause.

The Veteran is competent to report his symptoms, but he does not 
possess a recognized degree of medical knowledge to attribute his 
breathing difficulties, or the scarring shown after discharge, to 
a lung disability.  Even medical professionals have had 
difficulty determining the underlying cause of these symptoms.

In the absence of competent evidence of a current lung 
disability, the Board concludes that such disability was not 
incurred in or aggravated by active service.  A preponderance of 
the evidence is against this claim.  The benefit-of-the-doubt 
rule is thus not for application.  


ORDER

Service connection for a lung disorder, to include scarring, is 
denied.


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


